DETAILED ACTION

Status of Claims

Claims 1, 3-5, 8-9, 11-13, 15, 17-19, 21, 23 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 9/29/22. 
Claim 22 has been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant:  The pending claims are patent-eligible under Alice, because they recite a specific technical improvement over prior art, and thus are both i) not directed to an abstract idea under Eligibility Step 2A, Prong 2, and ii) amount to significantly more under Eligibility Step 2B. The system of the pending claims selects borrowers based on data acquired about the borrowers, including data of previous driving behavior in a vehicle. This is implemented using a complex interplay of different devices and software over a network… The Pending Claims Embody an Inventive Concept For the reasons set forth in Section III of this paper, the pending claims represent an improvement over the prior art. The Specification describes this improvement as providing an improved apparatus for lenders by better selecting qualified borrowers using modern computer technology. Specifically, by including a plurality of networked devices including sensors inside rental vehicles, more information can be obtained about potential borrowers, and better selection mechanisms can be used. See e.g. Specification, pages 1-2…these steps [Claim 1] are not disclosed in the prior art. Thus, these specific steps of acquiring detailed user data including driving data and comparing the data with other user metrics are not conventional or generic computer software steps. The independent claims recite a technical improvement because they improve the functionality of the computer system and network, with a solution necessarily rooted in computer technology. The independent claims provide an improvement that relies on network communications with a vehicle to obtain the drive score, which is collected from a GPS sensor at regular intervals from a vehicle. A solution like this could only be implemented over a computer network, including a GPS system. This solution provides a meaningful improvement to the lender by selecting better borrowers, thus improving the functioning of the computerize vehicle rental system. 

Examiner:  The argument is unpersuasive.  There is an abstract idea per Step 2A prong 1 of the analysis, and at Step 2A prong 2 the additional elements have not meaningfully overcome the apply-it standard.  How does the claim improve the functioning of the computer system itself? Applicant is recommended to further demonstrate the ‘complex interplay’ with additional technology.  The rejection is maintained.



Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  “The Office Action asserts that Williams discloses the claimed acquisition and processing of the scores. However, although Williams discloses analyzing a user's social credit score, Williams does not disclose the feature "the total scores being calculated based on the use record score and the credibility score" of the amended claims. Still further, Williams does not disclose the feature of utilizing both the use record score and the credibility score. In other words, the amended claims explicitly rely on more than just a credibility score to perform their analysis, which is not disclosed in Williams.”


Examiner:  Applicant points to “the total scores being calculated based on the use record score and the credibility score” not being taught by Williams, however where is this language explicitly written?   Williams however does teach “acquire a plurality of total scores of each of a plurality of borrowers who desires to use a [vehicle] lending service” in at least [0012, 0017, 0020-0021] where a credit worthiness score (total score) can be calculated from a plurality of other factors/metrics such as the social credit score, FICO score, and/or any other outside generated credit score. This other outside generated credit score can be substituted with the use record score of Perl in at least [0012, 0022, 0047]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Issue #2
Applicant: “Williams also fails to disclose the specifics of the lower limits of the different types of scores. Accordingly, it is respectfully submitted that Williams does not disclose all of the features of the amended claims. The other applied references do not remedy the deficiencies of Williams.”

Examiner: Williams does, however, teach lower limit values for scores in at least [0036 & 0046]. A minimum social credit score (credibility score) can be configured by the lender (as well as other criteria).  Other specific values or lower limit values can also be established as the lending permission/inhibition condition (higher than the minimum threshold) for a plurality of scores/criteria such as for a score of credit worthiness (total score) and other scores (drive score of Perl).   


Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claims 1, 9 & 15:

Amend to: “each of the plurality of total scores (i)”.


Claim Objections

Claim 19 is objected to because of the following informalities:  It is labeled as “Currently Amended”, however should be listed as “Previously Presented”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8-9, 11-13, 15, 17-19, 21, 23are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 9 & 15.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a processor configured to: acquire a plurality of total scores of each of a plurality of borrowers  who desire to use a vehicle lending service, each of the total scores (i) corresponding to each of a plurality of settlement means of each of the plurality of borrowers, and (ii) being based on a use record score determined by a use record of a respective borrower of the plurality of borrowers and a credibility score determined by a payment record of the respective settlement means of the respective borrower, the use record score including a drive score of each borrower determined based on vehicle data received from a global positioning system (GPS) sensor of a vehicle at regular intervals during driving of the vehicle by the respective borrower; select a first borrower of the plurality of borrowers to use the vehicle lending service based on the total scores of each borrower and a lending permission/inhibition condition set by a lender who provides the vehicle lending service, a lower limit value for each of the total score, the credibility score, and the drive score having been set as the lending permission/inhibition condition; output at least one of the total scores of the selected first borrower to a terminal of the lender; compare the total score, the credibility score, and the drive score of the borrower with the respective lower limit values for each settlement means to determine a lending permission/inhibition result; and output the lending permission/inhibition result to a terminal of the first borrower according to response information acquired from the terminal of the lender.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of determining a risk score of a borrower.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, vehicle, GPS sensor and terminal in Claim 1 (in addition to the information processing apparatus in Claim 15) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 7-8 – vehicle – which is just using generic computer components to implement the abstract idea, Claim 23 – scan/code payment – which is tied to the use of generic computer components that further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 11-12, 15, 17-18 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20170061535) in view of Perl (US 20180075380), and further in view of Bhatia (US 20190095898).


Claim 1. 

Williams teaches the following limitations:

a processor configured to 

(Williams - [0060] The software may be able to be read/processed/acted upon by the processor.)

acquire a plurality of total scores of each of a plurality of borrowers who desires to use a [vehicle] lending service, 

(Williams - [0012] The lending platform provider may charge fees to the borrower. the lender, or both, for use of the services provided by the lending platform on a per-transaction basis, on a subscription basis. or the like. The system and method disclosed herein may calculate and/or utilize a score or measure of credit worthiness (or a credit worthiness score or metric or value) for each user... The user's social credit score may be used to define that individual user's permissions, authorization, borrowing/lending limit and/or scope of use on the lending platform. [0017] The social credit score is a metric by which the lending platform at least partially assesses the creditworthiness of the user. [0020] a user may have the option to decide whether to authorize the lending platform provider to access the user's FlCO or other outside-generated credit score [0021] the decision whether to authorize access to or use of the user's FICO credit score
may not impact the user's social credit score, but may instead or in addition effect the maximum borrowing amount available to the user. [0024] The user's social media activity entirely outside the lending platform application can also impact the user's social media score. At least in part, each user's credit worthiness under the social media score can be based on the user's level of social network activity, such that the more involved mid connected the user is through social media networks, the more potentially trustworthy that user is deemed to be, absent evidence to the contrary (such as unrepaid loans through the lending platform, etc.)

Examiner Note: Lending platform corresponds to the lending service.  Scores acquired per user include at least the social credit score and the FICO credit score.


a credibility score determined by a payment record of the respective settlement means of the respective borrower, 

(Williams – [0014] The user may be required to grant the lending platform provider authority to one or more of the user's accounts/source of funds such that the lending platform provider can, for example, withdraw funds. Deposit funds, check balances, etc. [0017] The social credit score is a metric by which the lending platform at least partially assesses the creditworthiness of the user. [0028] the borrower's successful and timely repayment of a loan through the lending platform may increase the borrower's social credit score, whereas default on repayment through the lending platform may decrease the borrower's social credit score. Outstanding and/or past-due borrower debts issued or tracked through the lending platform may also decrease the borrower's social credit score. In the case of a lender, increased loan-making activity through the lending platform may increase the lender's social credit score.)

Examiner Note: Spec 0020 “settlement means (for example, electronic money payment”


select a first borrower of the plurality of borrowers to use the [vehicle] lending service based on 

(Williams - [0039] the display 122 includes the requested loan purpose 130, which may motivate the lender to select a particular borrower based at least in part based on a desire to help the borrower meet the specifically identified objective in the loan request.)


the total scores of each borrower and 

(Williams - [0012] The lending platform provider may charge fees to the borrower. the lender, or both, for use of the services provided by the lending platform on a per-transaction basis, on a subscription basis. or the like. The system and method disclosed herein may calculate and/or utilize a score or measure of credit worthiness (or a credit worthiness score or metric or value) for each user... The user's social credit score may be used to define that individual user's permissions, authorization, borrowing/lending limit and/or scope of use on the lending platform. [0017] The social credit score is a metric by which the lending platform at least partially assesses the creditworthiness of the user. [0036] screen display 122 for this aspect of the lending platform. In the depicted embodiment, for each potential borrower, information relating to the proposed loan is displayed, including...social credit score 138 for the borrower [Fig. 3])


    PNG
    media_image1.png
    958
    717
    media_image1.png
    Greyscale




a lending permission/inhibition condition set by a lender who provides the [vehicle] lending service,

(Williams – [0036] The lender may access a list screened solely by such permissions or may configure a list screened by personalized criteria such as higher-than-minimum social credit score.)


a lower limit value for each of the total score, the credibility score, and the [drive score] having been set as the lending permission/inhibition condition;

(Williams – [0012] The lending platform provider may charge fees to the borrower. the lender, or both, for use of the services provided by the lending platform on a per-transaction basis, on a subscription basis. or the like. The system and method disclosed herein may calculate and/or utilize a score or measure of credit worthiness (or a credit worthiness score or metric or value) for each user... The user's social credit score may be used to define that individual user's permissions, authorization, borrowing/lending limit and/or scope of use on the lending platform. [0036] The lender may access a list screened solely by such permissions or may configure a list screened by personalized criteria such as higher-than-minimum social credit score. [0046] Other specific values may be identified by the borrower and/or lender as non-negotiable, or based on requirements and/or preferences of the lending platform provider.

Examiner Note:  A minimum social credit score (credibility score) can be configured by the lender (as well as other criteria).  Other specific values or lower limit values can also be established as the lending permission/inhibition condition (higher than the minimum threshold) for a plurality of scores/criteria such as for a score of credit worthiness (total score) and other scores (drive score of Perl).  

output at least one of the total scores of the selected first borrower to a terminal of the lender, 

(Williams – [0057] The lending platform can provide updates to both lenders and borrowers. For example, FIG. 5 is a display 150 showing a sample log of activities or notification provided to a particular lender. Lending activities 152 (identifying the borrower, loan amount, date/time, and other information) may be listed.  [claim 1] providing a lender access to the lending platform via a mobile device controlled by the lender; providing, to the lender via the lending platform, the requested loan amount and the assigned credit score of the borrower;)


compare the total score, the credibility score, and the [drive] score of the borrower with the respective lower limit values 

(Williams - [0036] The lender may access a list screened solely by such permissions or may configure a list screened by personalized criteria such as higher-than-minimum social credit score. [0046] Other specific values may be identified by the borrower and/or lender as non-negotiable, or based on requirements and/or preferences of the lending platform provider.)



output a lending permission/inhibition result to a terminal of the first borrower according to response information acquired from the terminal of the lender,  

(Williams – [0034] A particular borrower's personal borrowing limit may be directly correlated with the borrower's social credit score. [0036] The lender may access a list screened solely by such permissions. or may configure a list screened by personalized criteria such as higher-than-minimum social credit score [0043] information relating to the lender (such as identity, geographic location, number of successful loans, social credit score, messages entered into the text window 148, or any other information identified above relating to the lender) and information relating to the loan can then be transmitted to the borrower. The borrower can then either accept or decline the loan. or respond to the lender with a counter-proposal, which the lender can then accept or respond to, etc. In cases where the borrower automatically accepts the loan, the same information above can be transmitted to the borrower, along with a notification that the loan has been approved, [0047] If the lender and borrower agree to the terms of the loan, the loan process proceeds to the next step. If the lender and borrower do not come to an agreement and the parties do not proceed with the transaction, then no funds are transmitted. [0064] the lending platform can take the form of a purely mobile-to-mobile platform that is accessible solely as a mobile application for mobile devices)

Examiner Note: Spec 0074 “Examples of the condition set herein include a condition for the credibility information of the borrower, such as a lower limit value of a total score, a credibility score, or a drive score described below. In the lending permission and inhibition condition, a different value for each settlement means can be set.”


Williams does not explicitly teach the following limitations, however Perl teaches:

vehicle lending service

(Perl - [0008] As regards shared economy and peer-to-peer lending schemes concerning cars and rides sharing, there is a real lack of automated automotive and telematics-based risk-transfer, i.e. insurance, platforms; in particular, in the field of connected platforms related to sharing economy systems, for example such as for example, LIBER, Didi Chuxing Taxi, Rakuten (Lyft), Via, Haxi and nuTonomy [0022] dynamically collect data when people drive during shared economy ridings or peer-to-peer lending car use; [0023] vehicle sharing or transportation services…a user borrows a car from a third party)


a use record score determined by a use record of a respective borrower of the plurality of borrowers and 

(Perl – [0022] telematics devices dynamically collect data when people drive during shared economy ridings or peer-to-peer lending car use. Users can easily use the inventive system by means of the mobile phone application or car integrated devices, such as dashboard. [0047] a driving score module 101 measuring and/or generating a single or a compound set of variable scoring parameters 1011, . . . , 1013 profiling the use and/or style and/or environmental condition of driving during operation of the motor vehicle 41, . . . , 45 based upon the triggered, captured, and monitored operating parameters 40111 or environmental parameters 40121. Thus, system 1 scores individual drivers based on the monitored operating parameters 40111 or environmental parameters 40121...For the driving score, the contextual score and the vehicle safety score, (i) the variable driving scoring parameter is at least based upon a measure of driver behavior parameters comprising speed and/or acceleration and/or braking and/or cornering and/or jerking, and/or a measure of distraction parameters comprising mobile phone usage while driving and/or a measure of fatigue parameters and/or drug use parameters... As sub-score, the scoring parameters of the mobility score can further comprise a trustworthiness score comprising at least a care of assets score, and/or a peer-to-peer lending score)

the use record score including a drive score of each borrower determined based on vehicle data received from a global positioning system (GPS) sensor of a vehicle at regular intervals during driving of the vehicle by the respective borrower;

(Perl – [0009] modern automotive engineered car driving (including completely manually-controlled driving, partially autonomous car driving, driverless cars, self-driving cars, robotic cars) is associated with vehicles that are capable of sensing their environment and operational status or use. Such modern automotive engineered vehicles are capable of detecting a great variety of operational or surrounding parameters using for example radar, LIDAR (measuring device to measure distances by means of laser light), GPS (Global Positioning System)); [0012] Vehicle telematics refer to the installation or embedding of telecommunication devices mostly in mobile units, such as for example cars or other vehicles, to transmit real-time driving data, which for example can be used by third parties' systems, as automated risk-monitoring and risk-transfer systems, providing the needed input for example to measure the quality and risks of individual drivers. The telematics instruments for such changes are available in the market. Vehicle tracking and global positioning satellite system (GPS) technologies are becoming commonplace, as are the telecommunication devices that allow us to be connected from almost anywhere. In particular, dynamically monitored and adapted risk-transfer could be imaginable by interconnecting telematics with other real-time measuring systems. [0022] telematics devices dynamically collect data when people drive during shared economy ridings or peer-to-peer lending car use. Users can easily use the inventive system by means of the mobile phone application or car integrated devices, such as dashboard. [0047] a driving score module 101 measuring and/or generating a single or a compound set of variable scoring parameters 1011, . . . , 1013 profiling the use and/or style and/or environmental condition of driving during operation of the motor vehicle 41, . . . , 45 based upon the triggered, captured, and monitored operating parameters 40111 or environmental parameters 40121. Thus, system 1 scores individual drivers based on the monitored operating parameters 40111 or environmental parameters 40121...For the driving score, the contextual score and the vehicle safety score, (i) the variable driving scoring parameter is at least based upon a measure of driver behavior parameters comprising speed and/or acceleration and/or braking and/or cornering and/or jerking, and/or a measure of distraction parameters comprising mobile phone usage while driving and/or a measure of fatigue parameters and/or drug use parameters... As sub-score, the scoring parameters of the mobility score can further comprise a trustworthiness score comprising at least a care of assets score, and/or a peer-to-peer lending score)


wherein the use record score includes a drive score of each borrower determined based on vehicle data received from at least one sensor of a vehicle at regular intervals during driving of the vehicle by the respective borrower.

(Perl – [0009] modern automotive engineered car driving (including completely manually-controlled driving, partially autonomous car driving, driverless cars, self-driving cars, robotic cars) is associated with vehicles that are capable of sensing their environment and operational status or use. Such modern automotive engineered vehicles are capable of detecting a great variety of operational or surrounding parameters using for example radar, LIDAR (measuring device to measure distances by means of laser light), GPS (Global Positioning System) [0017] provide a dynamic, expert scoring system based on real-time scoring and measurements [0019] scoring parameters are measured and/or generated, profiling the use and/or style and/or environmental condition of driving during operation of the motor vehicle based upon the captured, triggered and monitored risk-related usage-based and/or user-based and/or operational telematics data...the variable scoring parameters comprise at least scoring parameters measuring a driver score measuring behavioral parameters of the driver, and/or a contextual score comprising at least the number of intersections and/or road type, and/or a vehicle safety score comprising at least activated ADAS/AV features of the motor vehicle, and/or a mobility score comprising at least lending period and/or number of passengers; [0022] dynamically collect data when people drive during shared economy ridings or peer-to-peer lending car use...generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores, statistical driving data, historic claims data, market databases, driving license points, statistical claims data, context data of weather or road type or surrounding…The present invention provides a holistic technical solution that covers the whole range of risk transfer structures from collecting sensor)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams with Perl in order to provide automated risk-transfer of peer-to-peer lending of vehicles using real-time scoring parameters. [Perl – 0017, 0019].

Williams does not explicitly teach the following limitations, however Bhatia teaches:


each of the total scores (i) corresponding to each of a plurality of settlement means of each of the plurality of borrowers, and (ii) being based on

(Bhatia – [0123] scores associated with the plurality of transaction or payment modes includes, credit card C assigned the highest score with rank of 1, the credit card B assigned a highest score of rank 2 and the credit card A assigned the lowest score with a rank of 3. The APS device 202 scores each of the plurality of transaction or payment modes to order the credit card C with a rank 1 and credit card A with a rank 2 and credit card B with a rank 3 based on the predefined scores associated with each of the plurality of transaction or payment modes.)

Examiner Note:  Credit card associated with lines of credit for each borrower. Spec [0028] “The "payment means" indicates means to be a payment resource (funding source) when settlement is performed. As the payment means, a bank account, a credit card, a virtual credit card, and a balance of electronic money in the wallet are included”. 



for each settlement means to determine a lending permission/inhibition result; and

(Bhatia – [0065] auto-payment selection module 302 analyzes the scores to recommend one of the transaction or payment modes to be utilized for a transaction. [0089] scores may be assigned to each of the user accounts, or available user accounts, based on the account parameters, and also based on the merchant-defined parameter if applicable. The scores may be determined based on rules or criteria defined by the APS device 202, and/or the scores may be assigned to the user accounts based on rules or criteria set by the user. [0113] one or more rules…analyze financial charges associated with each of the credit card A, credit card B and credit card C to determine the lowest financial charge… analyze the interest rates associated with each of the credit card A, credit card B and credit card C to determine the lowest interest rate…although other types and/or numbers of rules may be used.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams with Bhatia in order to provide optimized processes of selecting and recommending a transaction mode based on available user transaction modes [Bhatia – 0005].


Claim 3. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams further teaches:

wherein the processor is configured to perform setting for making the terminal of the first borrower perform settlement with a set settlement means set by the lender.  
	
(Williams – [0045] The lending platform may facilitate lender-borrower communication in any of a variety of ways to finalize the loan agreement. [0048] the lending platform/lending platform provider causes or facilitates transfer of funds from the lender to the borrower in accordance with the agreement between the lender and borrower. The lending platform provider may not directly fund the loan, but instead facilitate the transfer of loaned funds through the lending platform. In one embodiment. The lender and/or borrower may authorize the lending platform to directly access at least one of the lender's source of funds/money, such as the lender's bank account, credit card, mobile wallet, spending account, or the like to withdraw funds for deposit with the borrower. The transferred funds can be transferred to a borrower's source of funds/money, such as the borrower's bank account, pre-paid card, spending account, mobile wallet, or the like [0049] under terms of the agreement between the lender and borrower. the lender is typically entitled to repayment of the principal at the end of the loan tcrn1. or at some other time, plus an agreed upon interest payment or return on investment based on the agreed-to interest rate. [claim 1] receiving notification of a loan agreement between the borrower and the lender, pursuant to which the lender agrees to a provide a first payment to the borrower, and pursuant to which the borrower agrees to provide a second payment to the lender after a predetermined period of time; accessing a funds source owned or controlled by the lender and transmitting the first payment to the borrower; and after the predetermined period of time, accessing a funds source owned or controlled by the borrower and transmitting at least a portion of the second payment to the lender. [0050])

Examiner Note:  Spec 0087 “the wallet server 10 proceeds with a contract, such as a borrowing time of the vehicle 40 and setting of settlement by designated settlement means, between the lender and the borrower or transmits key information of the vehicle 40 to the borrower terminal. The key information includes, for example, operation permission information of the vehicle 40 that 10is valid for the borrowing time.”


Claim 4. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams further teaches:


wherein the processor is configured to, when a response from the terminal of the lender is lending permission, output, to the terminal of the first borrower, that the use of the [vehicle] lending service is permitted.  

(Williams – [0043] information relating to the lender ( such as identity, geographic location, number of successful loans, social credit score, messages entered into the text window 148, or any other information identified above relating to the lender) and information relating to the loan can then be transmitted to the borrower. The borrower can then either accept or decline the loan  [0047] If the lender and borrower agree to the terms of the loan, the loan process proceeds to the next step. If the lender and borrower do not come to an agreement and the parties do not proceed with the transaction, then no funds are transmitted. [0064] the lending platform can take the form of a purely mobile-to-mobile platform that is accessible solely as a mobile application for mobile devices)


Williams does not explicitly teach the following limitations, however Perl teaches:

vehicle lending service

(Perl - [0008] As regards shared economy and peer-to-peer lending schemes concerning cars and rides sharing, there is a real lack of automated automotive and telematics-based risk-transfer, i.e. insurance, platforms; in particular, in the field of connected platforms related to sharing economy systems, for example such as for example, LIBER, Didi Chuxing Taxi, Rakuten (Lyft), Via, Haxi and nuTonomy [0022] dynamically collect data when people drive during shared economy ridings or peer-to-peer lending car use; [0023] vehicle sharing or transportation services…a user borrows a car from a third party)


Claim 8. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams does not explicitly teach the following limitations, however Perl teaches:


wherein the use record score is determined by the drive score of each borrower and an evaluation pertaining to use of the vehicle by each borrower.  

(Perl – [0019] scoring parameters are measured and/or generated, profiling the use and/or style and/or environmental condition of driving during operation of the motor vehicle based upon the captured, triggered and monitored risk-related usage-based and/or user-based and/or operational telematics data...the variable scoring parameters comprise at least scoring parameters measuring a driver score measuring behavioral parameters of the driver, and/or a contextual score comprising at least the number of intersections and/or road type, and/or a vehicle safety score comprising at least activated ADAS/AV features of the motor vehicle, and/or a mobility score comprising at least lending period and/or number of passengers; [0022] dynamically collect data when people drive during shared economy ridings or peer-to-peer lending car use...generated score parameters mirrors the captured sensory data in that the data components of the score can even, for example, comprise: customer policy details, individual driving data, crash forensics data, credit scores, statistical driving data, historic claims data, market databases, driving license points, statistical claims data, context data of weather or road type or surrounding.)


Claim 9. 

Rejected using the same rationale as Claim 1.


Claim 11. 

Rejected using the same rationale as Claim 3.

Claim 12. 

Rejected using the same rationale as Claim 4.


Claim 15. 

Williams teaches the following limitations: 

a first terminal including a first processor, and a first display; a second terminal including a second processor, and a second display; and an information processing apparatus including a third processor, the third processor being configured to: 

(Williams – [0058] computer" means computers, laptop computers, computer components and elements of a computer, such as hardware, firmware. virtualized
hardware and firn1ware, combinations thereof, tablet computers. mobile devices. smart phones, or software in execution. One or more computers can reside in or on a
server in various embodiments and the server can itself be comprised of multiple computers. One or more computers can reside within a process and/or thread of execution, and a computer can be localized at one location and/or distributed
between two or more locations. [0060] The software may be able to be read/processed/acted upon by the processor...It should be appreciated that the computer readable and/or executable instructions can be located on one computer and/or distributed between two or more communicating, co-operating, and/or parallel processing computers or the like and thus can be loaded and/or executed in serial, parallel. massively parallel and other manners.)

	The remainder of the Claim is rejected using the same rationale as Claim 1.



Claim 17. 

Williams in combination with the references taught in Claim 15 teach those respective limitations.  Williams further teaches:

wherein the third processor is configured to perform setting for making the second terminal perform settlement with a set settlement means set by the lender who provides the lending service.  

(Williams – [0045] The lending platform may facilitate lender-borrower communication in any of a variety of ways to finalize the loan agreement. [0048] the lending platform/lending platform provider causes or facilitates transfer of funds from the lender to the borrower in accordance with the agreement between the lender and borrower. The lending platform provider may not directly fund the loan, but instead facilitate the transfer of loaned funds through the lending platform. In one embodiment. The lender and/or borrower may authorize the lending platform to directly access at least one of the lender's source of funds/money, such as the lender's bank account, credit card, mobile wallet, spending account, or the like to withdraw funds for deposit with the borrower. The transferred funds can be transferred to a borrower's source of funds/money, such as the borrower's bank account, pre-paid card, spending account, mobile wallet, or the like [0049] under terms of the agreement between the lender and borrower. the lender is typically entitled to repayment of the principal at the end of the loan tcrn1. or at some other time, plus an agreed upon interest payment or return on investment based on the agreed-to interest rate. [claim 1] receiving notification of a loan agreement between the borrower and the lender, pursuant to which the lender agrees to a provide a first payment to the borrower, and pursuant to which the borrower agrees to provide a second payment to the lender after a predetermined period of time; accessing a funds source owned or controlled by the lender and transmitting the first payment to the borrower; and after the predetermined period of time, accessing a funds source owned or controlled by the borrower and transmitting at least a portion of the second payment to the lender. [0050])

Examiner Note:  Spec 0087 “the wallet server 10 proceeds with a contract, such as a borrowing time of the vehicle 40 and setting of settlement by designated settlement means, between the lender and the borrower or transmits key information of the vehicle 40 to the borrower terminal. The key information includes, for example, operation permission information of the vehicle 40 that 10is valid for the borrowing time.”


Claim 18. 

Rejected using the same rationale as Claim 4.


Claim 21. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams further teaches:

set as the lending permission/inhibition condition.  

(Williams – [0036] The lender may access a list screened solely by such permissions or may configure a list screened by personalized criteria such as higher-than-minimum social credit score.)

Williams does not explicitly teach the following limitations, however Bhatia teaches:

wherein a different value for each of the plurality of settlement means of each borrower is 

(Bhatia – [0123] scores associated with the plurality of transaction or payment modes includes, credit card C assigned the highest score with rank of 1, the credit card B assigned a highest score of rank 2 and the credit card A assigned the lowest score with a rank of 3. The APS device 202 scores each of the plurality of transaction or payment modes to order the credit card C with a rank 1 and credit card A with a rank 2 and credit card B with a rank 3 based on the predefined scores associated with each of the plurality of transaction or payment modes.)


Claim 23. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams further teaches:


wherein the settlement means include at least two of an electronic money payment, 

(Williams – [0014] login/credential information required to access the user's bank account, or other sources of funds and/or payment systems and/or online money transfer systems such as PAYPAL, GOOGLE WALLET, APPLE PAY or other mobile wallet service providers. The user may be required to grant the lending platform provider authority to one or more of the user's accounts/source of fonds such that the lending platform provider can for example, withdraw funds, deposit funds, check balances, etc.)


Williams does not explicitly teach the following limitations, however Bhatia teaches:

a scan payment, and a code payment.

(Bhatia – [0021] a QR code or a barcode that, when scanned, is configured to complete the electronic transaction using the recommended user account.)




Claims 5, 13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20170061535) in view of Perl (US 20180075380), and further in view of Bhatia (US 20190095898), and further in view of Vertrees (US 20200118206).


Claim 5. 

Williams in combination with the references taught in Claim 1 teach those respective limitations.  Williams does not explicitly teach the following limitations, however Perl teaches:

vehicle lending service

(Perl - [0008] As regards shared economy and peer-to-peer lending schemes concerning cars and rides sharing, there is a real lack of automated automotive and telematics-based risk-transfer, i.e. insurance, platforms; in particular, in the field of connected platforms related to sharing economy systems, for example such as for example, LIBER, Didi Chuxing Taxi, Rakuten (Lyft), Via, Haxi and nuTonomy [0022] dynamically collect data when people drive during shared economy ridings or peer-to-peer lending car use; [0023] vehicle sharing or transportation services…a user borrows a car from a third party)


Williams does not explicitly teach the following limitations, however Vertrees teaches:
 

wherein the processor is configured to, when a response from the terminal of the lender is lending inhibition, output, to the terminal of the first borrower, that the use of the [vehicle] lending service is rejected.  

(Vertrees – [0021] the borrower will only experience a decline message if the approval is not offered by the system, which would include no loan being offered by the primary lender, or a partial loan offered by the primary lender where the remaining loan amount also is declined to be fulfilled by one or more secondary lenders by the computerized priority lending system, or, if the primary lender declines to fund any loan amount and the remaining secondary, tertiary, etc. lenders do not collectively fund, alone or in combination, the full loan amount; [0046] computing device 120 may comprise a full-sized personal computing device, they may alternatively comprise mobile computing devices [0034, 0057])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams with Vertrees in order to provide a notification to a borrower of a lending rejection as part of an automated preferred priority lending system [Vertrees – 0017, 0021].

Claim 13. 

Rejected using the same rationale as Claim 5.

Claim 19. 
Rejected using the same rationale as Claim 5.


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Wasserman (US 10664917) provides personalized insurance systems with policies may be driver-specific, time-specific, vehicle-specific, and/or driving-trip specific. 

Cao (US 20160364679) describes on-demand transportation for renting/borrowing cars in a shared economy. 
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695